Citation Nr: 1437536	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for herpes simplex (claimed as lower lip condition). 

2.  Entitlement to service connection for scar, status post-surgical changes lower lip (claim as cancer of the lip secondary to lower lip condition).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1964 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that, in addition to the paper claims file, there are is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a June 2014 Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  In addition, the file contains VA treatment records from VA Medical Center in Las Vegas, Nevada from April 2011 to May 2012.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.   


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran entered active duty service with pre-existing herpes simplex. 

2.  There is clear and unmistakable evidence that the Veteran's active duty service did not aggravate his pre-existing herpes simplex. 

3.  Post-surgical scar of the lower lip as a result of basal cell carcinoma excision is not shown to be casually or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability. 




CONCLUSIONS OF LAW

1.  Service connection for herpes simplex is not established.  38 U.S.C.A. §§ 1110, 1111, 1113, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.306, 3.326, 4.1, 4.2 (2012).  

2.  Post-surgical scar of the lower lip as a result of basal cell carcinoma excision was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in July 2010 and June 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  An addendum medical opinion was obtained in September 2011, and this opinion is also included in the claims file.  The July 2011 medical opinion with the September 2011 addendum report was supported by sufficient rationale and involved a review of the claims file.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board notes that the Veteran has not been provided with a VA medical examination regarding his claim for post-surgical scar of the lower lip; however, the Board finds that such is not necessary in the instant case.  Specifically, as discussed below, there is no credible evidence that the Veteran's basal cell carcinoma was incurred in or is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his disease is secondary to his lip condition because it is in the exact same spot "the lower left mass of my lip."  He has not alleged that such is otherwise the result of his military service or that he had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain the evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection requires: (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease initially diagnosed after the active military service when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease during the active military service, there must be the required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity during the active military service is not established, a showing of continuity of symptoms after the military discharge is required to support the claim. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Herpes Simplex 

Initially, the Board notes that the evidence of record clearly and unmistakably establishes that the Veteran's herpes simplex pre-existed his active military service.  In this regard, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

In this case, on a November 1964 military entrance examination, the Veteran was found to have abnormal finding of the mouth and throat with the acronym "T.O."  In the accompanying Report of Medical History, the Veteran stated "when my lips are sensitive to light they will form cold sores and these sores spread to the inside of my mouth.  My lips will completely break out and bleed until a crust is formed."  Treatment records in June 1965, August 1966, and September 1966 noted recurrent flare-ups of herpes simplex of the lips with sores in the mouth and superficial infection of the lip.  Treatment records in July 1966 show that the Veteran was treated for severe recurrent attacks of herpes simplex involving the mouth and oral mucous membrane.  The examiner noted that the hot, humid weather is "undesirable and injurious to his health."  Another treatment record from July 1966 noted that the Veteran gives a history of skin eruptions for the past eight years when he is exposed to direct sunshine.  The examiner concluded that, "in my opinion this young man is not able to be out in the direct sunshine without having a recurrence of his trouble.  If at all possible, he should be given tasks which do not require him to be in direct sunshine."  In September 1966, the Veteran was placed on a permanent profile restricting him of any assignments to "hot, humid climates where excessive exposure to sunlight is unavoidable."  Lastly, in August 1967 separate examination, the Veteran reported "I have herpes simplex treated by Dr. Kippen for [the] last 9 years."  

In a January 2009 notice of disagreement (NOD), the Veteran did not dispute that his herpes simplex existed prior to joining the Army, and also conceded that he had reported his condition in the initial enlistment examination.  Instead, the Veteran argued that service connection should be granted for herpes simplex based on aggravation caused by the heat and humidity experienced during service.  

Thus, the Board finds that the evidence of record establishes that there is clear and unmistakable medical evidence that the Veteran entered active duty with pre-existing herpes simplex.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In this regard, an injury or disease that has been determined to have pre-existed the military service will then be presumed to have been aggravated by the active military service, where there is an increase in the severity of the disorder during the active military service.  The burden to show no aggravation of a pre-existing disease or disorder during the military service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  The claimant is not required to show that the disease or injury increased in severity during the active military service.  Instead, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during the active military service.  See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a pre-existing disorder, the Board must determine whether there has been any measurable worsening of the disorder during the active military service and whether this worsening constitutes an increase in the disorder.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the pre-existing disorder during the active military service are not sufficient to be considered aggravation unless the underlying disorder, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disorder underwent no increase in severity during the active military service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during and subsequent to the active military service.  38 C.F.R. § 3.306(b).

Here, as previously mentioned, in June 1965, the Veteran was treated for superficial infection of the lower lip with a prescription for antibiotics.  In September 1966, the Veteran was placed on a permanent profile limiting his assignment to areas with definitive dermatologic care is available and no assignment to hot, humid climates where excessive exposure to sunlight is unavoidable.  His August 1967 separation examination did not reference any conditions of the mouth and throat, and the Veteran referenced only to pre-service treatment from private physician.  

The first post-treatment complaint related to herpes simplex was in a December 2003 private pathology report, the Veteran was diagnosed with actinic keratosis with superficial squamous carcinoma with features of keratoacanthoma for his left lower lip lesion.  Again, the Veteran's active duty service ended in September 1967.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Mason v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

A February 2004 private radiology report note contained an assessment of a lesion of the lower lip that is suspicious of basal cell carcinoma.  The private physician performed surgery on the Veteran to excise the mass and it was sent to pathology where it was found negative for malignancy.  

VA treatment records from the Las Vegas, Nevada VA Medical Center (VAMC) from April 2011 to May 2012 noted that the Veteran had lip cancer surgery in 2003, but no treatment or diagnosis was provided for this condition.  

Additionally, after a full examination and review of the claims file, the July 2010 VA examiner diagnosed the Veteran with herpes simplex that is recurrent on the lip and oral mucosa.  The examiner noted that the Veteran has not been treated for this skin disease in the past 12 months.  The Veteran stated to the examiner that he was never treated for other STD conditions while in service.  The examiner also noted that the Veteran has a visible residual post-surgical scar slightly to the left of the lower lip and that the lower lip has mild thin plague like leukoplakia.  The rest of the oral mucosa shows no visible ulcerations or other lesions.  The examiner opined that the Veteran's claimed herpes simplex is less likely than not caused by or a result of service because, "In the 1960's there was no blood tests available to diagnose viral disease herpes or specific treatment for this.  There are no reported associations between herpes simplex and oral squamous cell cancer reported as of 2010 ... veteran was never a smoker."  Because the Veteran's herpes simplex clearly pre-existed service, a VA examiner must also specifically comment as to whether there was clear and unmistakable evidence that the herpes simplex was not aggravated during service in order to rebut the presumption of soundness.  The "less likely than not" standard is insufficient for this purpose.  

Thus, following another review of the claims file, the June 2011 VA examiner found that the Veteran's condition remained unchanged with mild leukoplakia.  The examiner noted that the lower lip remains unchanged with mild leukoplakia.  The wedge is shaped full thickness scar on the left side of the lower lip at 3/4" x 4" mm at the widest x 3mm at the narrowest asymptomatic scar.  There were no other suspicious lesions visible on the skin or inside the mouth.  The examiner opined, "[a]fter a lengthy explanation it will be presumptive to state that it is service related."

In September 2011, a VA addendum medical opinion was obtained by the Section Chief Physician at the VA Medical Center (VAMC) in Las Vegas, Nevada.  The Chief Physician determined that the Veteran's oral herpes simplex, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As support for his opinion, the physician referred to the fact that the Veteran had a pre-existing oral herpes simplex.  He did have a history of flare-ups in service as evident in the STRs and that his main triggers were sunlight and humidity.  In addition, stress is also a well known trigger for herpetic flare-ups.  However, the literature does not support a chronologically or permanently aggravated condition state that can occur due to an increased incidence of flare-ups.  In other words, more flare-ups do not automatically create an aggregated state of more future flare-ups.  Therefore, following review of the medical examination notes, a discussion with the July 2011 VA examiner, and his medical knowledge, the Chief Physician found that there was no indication that there has been a permanent aggravation of the Veteran's herpes simplex due to his active military service.  There is no contrary medical evidence in the claims file.  

In reaching this decision, the Board has considered the Veteran's arguments in support of the Veteran's claim.  The Board acknowledges that a person may be competent, even as a layperson, to attest to factual matters of which he or she has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In this case, the Veteran is competent to relate the herpes simplex symptomatology he experienced prior to, during and subsequent to his period of military service. As a layman, however, he neither possesses the medical expertise to provide a competent medical opinion regarding the question as to whether the herpes simplex symptoms reported during service represented a permanent increase in severity of the preexisting condition or only a temporary, acute exacerbation of this condition, the conclusion reached by the VA examiner. Accordingly, the Board finds that the most probative evidence are the opinions provided by the VA examiner, who based his conclusion on his medical knowledge, a review of the Veteran's STRs and a physical examination of the Veteran in July 2010.  The above information constitutes clear and unmistakable evidence that the Veteran's herpes simplex was not aggravated by the active military service.  Thus, the Veteran's claim of entitlement to service connection for herpes simplex is not warranted.
  
B.  Scar, Post-Surgical Changes of Lower Lip

The Veteran seeks service connection for a post-surgical scar to the left of the lower lip where a private physician performed surgery to excise a lesion that was suspicious of basal cell carcinoma.  

The Veteran generally contends that his herpes simplex is related to his basal cell carcinoma of the lower lip because they are located on the same spot "the lower left mass of my lip."  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's basal cell carcinoma of the lower lip and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of post-surgical scar, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of herpes simplex and basal cell carcinoma requires the interpretation of results found on physical examination and knowledge of the skin cancer and herpes simplex.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.

The Board has considered whether service connection may be granted pre-existing herpes simplex; however, medical examination reports have established by clear and unmistakable evidence that the Veteran's herpes simplex was not aggravated by the active military service.  Thus, the Veteran's claim of entitlement to service connection for herpes simplex is not warranted in this case.

Finally, the Board observes that the Veteran has claimed service connection for post-surgical scar of basal cell carcinoma excision as secondary to herpes simplex. 
VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.301(a).  However, as discussed previously, the Veteran is not entitled to service connection for herpes simplex.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for post-surgical scar on the lower lip from cancer as secondary to such condition.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his cancer of the lower lip and the post-surgical scar, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim for entitlement to service connection for post-surgical scar of the lower lip as secondary to herpes simplex is without legal merit.  Id. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for herpes simplex and post-surgical scar of the lower lip.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Service connection for herpes simplex (also claimed as lower lip condition) is denied.

Service connection for scar, status post-surgical changes lower lip (also claimed as cancer of the lip secondary to lower lip condition) is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


